Citation Nr: 0900136	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  91-48 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from September 1950 to March 
1960 and additional service consisting of periods of active 
duty for training and inactive duty training in the Army 
National Guard and United States Air Force Reserve reportedly 
between 1977 and 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which, inter alia, denied the benefits sought on 
appeal.  In April 1998, April 2004, and June 2006, the Board 
returned the case to the RO, via the Appeals Management 
Center (AMC), for additional development.  The case has since 
been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was first identified 
in June 1979 and has not been attributed by competent medical 
evidence to active duty, active duty for training, or 
inactive duty training.

2.  The veteran's tinnitus also was first identified many 
years after service and has not been attributed by competent 
medical evidence to active duty, active duty for training, or 
inactive duty training.

3.  An unappealed February 1985 rating decision denied 
service connection for hypertension on the basis that all 
blood pressure readings in service were normal and that 
hypertension was not diagnosed after service.   

4.  An unappealed May 1990 rating decision declined to reopen 
the veteran's claim of entitlement to service connection for 
hypertension on the basis of new and material evidence, as 
there was still no medical evidence that the veteran's 
hypertension was related to service.

5.  The evidence received since the May 1990 rating decision 
does not include medical evidence that the veteran's 
hypertension had its onset either in service or within one 
year of his separation from active duty. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus also was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303 (2008).

3.  The May 1990 rating decision which declined the veteran's 
petition to reopen his claim for service connection for 
hypertension on the basis of new and material evidence is 
final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

4.  The additional evidence submitted since that May 1990 
rating decision is not new and material, and the claim of 
entitlement to service connection for hypertension is not 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R   
§§ 3.102, 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, as well as the issue of whether new and 
material evidence has been submitted to reopen his previously 
denied claim of entitlement to service connection for 
hypertension, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or a supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
June 2006, March 2008, July 2008, and August 2008.  In 
particular, the June 2006 letter complies with the Court's 
holding in Kent, supra, in that it included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection for hypertension, and 
information concerning why the claim was previously denied by 
the RO in May 1990.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed of what evidence was necessary to substantiate the 
elements required to establish service connection for 
hypertension that were found insufficient in the previous 
denial.  

As for the Dingess requirements, the letters did not inform 
the veteran of how a downstream disability evaluation and 
effective date are assigned and the type evidence impacting 
those determinations.  However, the Board finds that he has 
not been prejudiced by this because no new disorder is being 
service connected, so neither an evaluation nor an effective 
date is being assigned.  These downstream elements of his 
claims are therefore ultimately moot.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims for service 
connection for hearing loss and tinnitus.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA has made all necessary attempts 
to obtain all relevant medical and other records identified 
by the veteran and his representative.  Pursuant to the 
Board's June 2006 remand, the RO, via the AMC, was instructed 
to obtain verification of any active duty for training and 
inactive duty training the veteran may have performed between 
1979 and 1987, and to obtain any outstanding service medical 
records during this period from Kelly Air Force Based and 
Homestead Air Force Base.  The RO/AMC then made three 
separate requests, in March 2008, June 2008, and July 2008, 
for these records but were told that they did not exist.  The 
RO/AMC also requested these records from the veteran, 
himself, who was unable to produce any additional records.  
Therefore, no further duty is required to obtain these 
records.

With respect to the veteran's petition to reopen his claim 
for service connection for hypertension, the VCAA left intact 
the requirement that a veteran present new and material 
evidence to reopen a final decision under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Accordingly, the 
Board finds that no further development is necessary to meet 
the requirements of the VCAA or the Court.

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of acoustic trauma in service.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking." DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).  For the reasons 
set forth below, however, the Board finds that the 
preponderance of the evidence is against his claims.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, including organic disease of the nervous 
system such as sensorineural hearing loss, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity. 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24); 38 C.F.R. § 3.6.  
Service connection may accordingly be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training, or from injury incurred 
or aggravated while performing inactive duty training.  See 
38 U.S.C.A. §§ 101, 106, 1110, 1131.  

In this case, the veteran claims that he developed bilateral 
hearing loss and tinnitus while on active duty.  However, 
none of his service medical records makes any reference to 
hearing loss or tinnitus - either by complaint or objective 
clinical finding (diagnosis, etc.).  Of particular relevance, 
a separation examination in March 1960 noted that whispered-
voice and spoken-voice testing were 15/15 bilaterally, which 
is normal.  Thus, in the absence of hearing problems in 
service, the service medical records for the period from 
September 1950 to March 1960 provide highly probative 
evidence against his claims.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  See also Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

Here, though, the evidence shows the veteran's hearing loss 
and tinnitus are unrelated to acoustic trauma while on active 
duty.  The first documented evidence of hearing loss and 
tinnitus is noted approximately nineteen years after his 
separation from active duty.  In connection with his Reserves 
service, a service physical examination performed in August 
1978 showed that his hearing was normal, but periodic 
physical examinations performed in June 1979 and July 1981 
both contained evidence of a hearing loss disability 
according to VA standards, with decibel losses higher than 40 
at several Hz levels.  See 38 C.F.R. § 3.385.  Thus, June 
1979 is the date a hearing loss disability was first 
documented.  Subsequent audiograms also confirm a hearing 
loss disability according to VA standards as well as the 
veteran's complaints of tinnitus.

Since the veteran has proven the essential element of a 
current disability concerning hearing loss and tinnitus, the 
central issue to be resolved is whether noise exposure during 
his military service, including any period of active duty for 
training or inactive duty training, caused or at least 
contributed to these current disabilities.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

After carefully reviewing the medical and other evidence, 
however, the Board finds that the preponderance of this 
evidence is against the veteran's claim that his bilateral 
hearing loss and tinnitus are related to his military 
service.  With respect to his period of active duty, the 
Board notes that the nineteen-year period between his 
military discharge in March 1960 and the first evidence of 
hearing loss and tinnitus provides highly probative evidence 
against his claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  There is also no medical evidence linking the 
veteran's bilateral hearing loss and tinnitus to his period 
of active duty from September 1950 to March 1960.  See 
Maggitt, supra.

With respect to his periods of active duty for training and 
inactive duty training between 1977 and 1987, the Board notes 
that acoustic trauma constitutes an injury and not a disease.  
This is an important distinction because service connection 
is warranted for any disability due to an injury incurred 
while on active duty for training or inactive duty training.  
The Court has held, however, that presumptions do not apply 
with active duty for training or inactive duty training.  
Biggins, 1 Vet. App. at 477-78.  

The Board acknowledges that the veteran's hearing loss was 
first identified during a periodic examination in June 1979.  
However, there is simply no medical evidence that the 
veteran's hearing loss and tinnitus are related to acoustic 
trauma during any period of active duty for training or 
inactive duty training in the Army National Guard or the U.S 
Air Force Reserve between 1977 to 1987.  In short, no medical 
evidence supports his claims.  The Board has also considered 
lay statements provided by the veteran.  But while he is 
competent to report his symptoms of difficulty hearing and 
tinnitus for a number of years, supposedly dating back to his 
military service, he is not competent to also attribute his 
hearing loss or tinnitus to military noise exposure.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau 
v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A.      § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the 
appeal is denied.



III.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim for Service Connection 
for Hypertension

The veteran is ultimately seeking service connection for 
hypertension.  However, the Board must first determine 
whether new and material evidence has been submitted to 
reopen his claim since an unappealed, and therefore final, 
rating decision dated in May 1990.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

Since hypertension is considered a chronic disease, it may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree (10 percent) within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2008).  A compensable (10 percent) disability rating for 
hypertension is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; or if a claimant has a history of 
diastolic pressure of predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).

In February 1985, the RO denied service connection for a 
hypertension on the basis that all blood pressure readings in 
service were normal.  The RO also pointed that that 
hypertension was not diagnosed after service.  The veteran 
did not appeal that decision and it became final.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R.          §§ 20.302, 
20.1103.

Thereafter, the veteran filed another claim for service 
connection for hypertension.  But in a May 1990 decision, the 
RO found no new factual basis to reopen the claim for service 
connection for hypertension.  The evidence at that time 
showed a confirmed diagnosis of hypertension, as VA treatment 
records dated since 1988 showed elevated blood pressure 
readings sufficient to warrant a diagnosis of hypertension.  
But the RO denied the claim because there was still no 
evidence that his hypertension was related to service.  And 
since he did not seek appellate review within one year of 
notification, that decision also became final and binding on 
him based on the evidence then of record and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In May 1997, the veteran attempted to reopen the claim for 
service connection for hypertension on the basis of new and 
material evidence.  Under VA law and regulation, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material." See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  The provisions 
defining what constitutes new and material evidence under 38 
C.F.R. § 3.156(a) were amended in August 2001.  However, the 
amended regulation applies only to claims filed on or after 
the August 2001 effective date, which is not the situation 
here.  Since the veteran filed the petition to reopen his 
claim in May 1997, prior to this date, the definition in 
effect prior to that cutoff date is applicable here.  

Under the version of 38 C.F.R. § 3.156 in effect prior to 
August 2001, new and material evidence is defined as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See also Hodge v. West, 155 F.3d 1356 (1998).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
May 1990 rating decision.  Since that decision, numerous 
treatment records have been added the veteran's claims file, 
including VA treatment records dated as recently as 2007, 
some of which show continued treatment of the veteran's 
hypertension.  

Most of these records are "new" in that they did not exist at 
the time of the most recent final RO decision in May 1990.  
However, since none of these records indicates that the 
veteran's hypertension had its onset in service, during the 
one-year presumptive period after service, or during a period 
of active duty for training (since hypertension constitutes a 
disease, not an injury), they are not material to the central 
issue in this case.  Accordingly, these newly submitted 
medical records are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Thus, they are not material and cannot serve as grounds for 
reopening the claim.  See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of his claim, including testimony presented at his 
May 2005 hearing.  However, the Board emphasizes that 
statements provided by the veteran are not material within 
the meaning of 38 C.F.R. § 3.156.b In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the May 1990 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material. Therefore, the 
May 1990 rating decision remains final and the appeal is 
denied.


ORDER


Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 

The petition to reopen the claim for service connection for 
hypertension is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


